Citation Nr: 0920381	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  03-00 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD) 
and schizophrenia.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1975 to April 
1978. 

The Veteran had active duty service from February 1980 to 
October 1980; he was discharged under other than honorable 
conditions. 

In a March 2004 RO decision regarding the character of 
discharge, the RO determined the Veteran's character of 
service for the period February 20, 1980 to October 15, 19809 
was considered under dishonorable conditions and a bar to all 
benefits administered by the Department of Veterans Affairs. 
Therefore, the Veteran is barred from receiving benefits 
based on that period of active duty. 38 U.S.C.A. §§ 101(2), 
5303(a) (West 2002); 38 C.F.R. §§ 3.312(c), 3.360(b) (2008). 

In an August 2004 decision, the Department of the Army, Board 
for Correction of Military Records, denied the Veteran's 
application for an upgrade of his discharge under other than 
honorable conditions. Thus, anything arising from this period 
of service may not be considered in the claim now before the 
Board. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which denied the benefit sought on appeal.

The Veteran appeared and testified before the undersigned 
Veterans Law Judge in an April 2006 video conference hearing. 
A transcript is of record.

This matter was remanded by the Board in July 2006 for 
further evidentiary and procedural development.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  The Veteran did not serve in Vietnam or have any foreign 
service.

3.  The Veteran did not engage in combat with enemy.

4.  An acquired psychiatric disorder, to include PTSD and 
schizophrenia, was not incurred in or aggravated by active 
military service.


CONCLUSION OF LAW

The criteria for a grant of service connection for an 
acquired psychiatric disorder, to include post traumatic 
stress disorder (PTSD) and schizophrenia, have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in May 2001, 
November 2004 and July 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide. Additionally, an 
April 2006 letter informed the Veteran of how the RO assigns 
disability ratings and effective dates if a claim for an 
increased rating or service connection is granted and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, service personnel records, VA medical 
records, private medical records, Social Security records, 
hearing testimony, and lay statements from the Veteran are 
associated with the claims file. The Veteran was afforded a 
VA examination. See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

Service Connection Criteria

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as psychoses, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

As noted, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. See 38 
C.F.R. § 3.304(f). 

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the Veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the Veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service." See  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v.  
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98  
(1993). 

If, however, VA determines that the Veteran did not engage in 
combat with the enemy or that the Veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the Veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the Veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142  
(1997). 

The Board finds that the Veteran did not engage in combat 
with the enemy, therefore, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  




Background

The Veteran's service treatment records for the period ending 
1978 are silent for any complaints, treatment, or diagnosis 
of a psychiatric disorder.

In October 1980, Trippler Army Medical Center records 
indicated the Veteran complained of headaches and was 
subsequently diagnosed with episodic atypical cluster-type 
headaches.

Post-service, VA medical treatment records in September 1996 
diagnosed the Veteran with major depressive disorder, and 
probable PTSD. 

October 1996 VA medical treatment records indicated a 
diagnosis of major depressive disorder and schizophrenia, 
undifferentiated. Additional October 1996 VA medical records 
include a diagnosis of PTSD.

A May 1998 VA medical treatment record indicated a diagnosis 
of paranoid schizophrenia with a questionable date of onset.

In an undated written statement, the Veteran claimed his 
stressors included using living ammunition on the firing 
range and waiting 72 hours at McCord Air Force Base for 
orders to leave for overseas duty. The Veteran noted the 
order was called off and he returned to the barracks.

In an August 1999 opinion, a VA examiner stated the Veteran 
was being treated for a psychiatric disorder. The examiner 
stated the Veteran was clearly disabled  by his condition and 
was not a candidate for competitive employment or vocational 
rehabilitation.

In a subsequent undated written statement, the Veteran 
claimed his stressors included a second lieutenant falling 
out of truck and dying at North Fort Lewis; a helicopter 
colliding with an army tank barrel causing an explosion which 
killed several soldiers; a soldier panicked while holding 
grenades in the summer of 1976; again in the summer of 1976 a 
soldier hanged himself; and a soldier shot his M-16 weapon 
loaded with blank ammunition in the middle of the Veteran's 
face.

In a May 2001 VA medical treatment record, the examiner 
stated the Veteran reported he had been diagnosed with 
schizophrenia and was told that he should file a service-
connected disability claim. The Veteran stated he had a claim 
pending for PTSD. The examiner asked how he was traumatized, 
and the Veteran stated that he witnessed a dead body on a 
helicopter coming out of Vietnam. The examiner noted the 
Veteran's DD214 did not support this since the Veteran joined 
the Army in April 1975 and the Vietnam War officially ended 
in May 1975. The examiner stated the Veteran appeared to be 
financially motivated about a service-connected disability 
claim.

In a December 2001 VA mental health clinic note, the Veteran 
reported he still thought of his duties in Vietnam, to bring 
home the dead bodies. He stated he thought of these dead 
bodies and felt them as most were decomposing by the time he 
had them. The examiner diagnosed the Veteran with chronic 
schizophrenia and PTSD symptoms. 

In a February 2002 VA mental health clinic note, the Veteran 
spoke briefly of his first psychiatric admission to Trippler 
Army Medical Center. The Veteran stated that after serving 
his time in Vietnam, he was stationed in Oahu, had applied 
for flight school and had decided he would re-enlist as soon 
as possible. However, his wife told him that she wanted to 
end their marriage and the Veteran reported he "lost it." 
He left absent without leave (AWOL) and disappeared for days. 
Eventually he was admitted to Trippler and after about 7-10 
days he stated he was discharged from the military. The 
examiner diagnosed the Veteran with chronic schizophrenia.

In a May 2002 VA opinion, a VA psychiatrist stated that the 
Veteran was a patient under his care. He opined that the 
Veteran had chronic paranoid schizophrenia and was unable to 
work due to this illness.

In a July 2005 VA mental health telephone contact notation, 
the Veteran stated that he needed to deal with his childhood 
abuse if he was going to heal and go on with his life. The 
examiner noted the Veteran seemed to be doing well and 
gaining insight into his issues.

In April 2006, the Veteran testified before the Board and 
stated that he witnessed numerous traumas, including watching 
a Huey helicopter crash into a tank and the suicide of a 
fellow soldier, and that he subsequently developed 
psychiatric issues while in service.

Attempting to verify the Veteran's in-service stressors, the 
RO received a response from U.S. Armed Services Center for 
Unit Records Research (CURR) in August 2007.  CURR indicated 
it was unable to locate any unit records submitted by the 
542nd Maintenance Company for the years 1975-1978. CURR 
reviewed Department of Defense and National Archives casualty 
files for the time frame provided, with negative results. 
There was a record of a private, PG, Jr., who was killed in 
an automobile accident in February 1975, however, the date 
was prior to the Veteran's arrival at base.

The RO subsequently contacted the U.S. Army Crime Records 
Center in October 2007 in order to verify the Veteran's 
stressor report of the suicide of a fellow soldier. In a 
November 2007 response, the U.S. Army Crime Records Center 
stated the records requested were outside of its 40 year 
retention period.

In December 2008, the Veteran underwent a VA examination. The 
examiner stated that as a board-certified psychiatrist, he 
opined there was no evidence which supported a conclusion 
that any of the psychiatric conditions the Veteran had 
resulted from or originated during active military service. 
The examiner stated that there was no verification of the 
reported traumatic episodes at Fort Leonard Wood or Fort 
Lewis, although if true, would be the type of incidents which 
could induce PTSD in a vulnerable individual. 

The examiner stated that at this time, the Veteran clearly 
did not meet the DSM-IV criteria for a diagnosis of PTSD upon 
review of the symptoms presented and signs found. The 
examiner stated the Veteran showed almost no signs of a 
psychotic process except some possible hallucinations of a 
derogatory nature, which were more likely related to 
depression. 

The examiner further opined whether or not the Veteran's 
psychotic periods were actually schizophrenia or not was 
conjectural and there was considerable evidence in the file 
that the psychotic periods may have been related to substance 
abuse rather than schizophrenia. Given these ambiguities, the 
examiner stated that the Veteran's psychotic state must be 
best classified as a psychotic disorder not otherwise 
specified. The examiner stated again, this was not felt to be 
related to military service and appeared long after the one 
year presumptive period after discharge. 

The examiner further stated the Veteran did meet the criteria 
for a diagnosis of a depressive disorder, not otherwise 
specified with anxious features; and a personality disorder 
with various features including marked dependency, echoing a 
diagnosis from Portland VA. The examiner stated his psychosis 
must be considered at this time to be in remission, 
particularly since there were low symptom levels even though 
he was no longer taking antipsychotic medication and 
apparently had not for a considerable period of time. 

Analysis

The Veteran seeks service connection for acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD) 
and schizophrenia. Specifically, he reports that while in 
service, among other, multiple stressors, he witnessed a 
fellow soldier's suicide. In light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). The Board does not dispute the Veteran's diagnosis of 
chronic emotional and psychological problems.  However, in 
this case, there is no probative evidence establishing a 
medical nexus between military service and the Veteran 
developing psychological problems. A December 2008 VA 
examiner, a board-certified psychiatrist, stated the 
Veteran's psychological conditions were not related to 
military service. There is no evidence of psychiatric 
complaints or diagnoses during the Veteran's period of active 
duty service or within one year post-service.  

The Veteran was diagnosed with PTSD based on unverified in-
service stressors in 1996, approximately 13 years ago. 
However, current medical records indicate no such diagnosis. 
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary). The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability. 38 U.S.C.A. §§ 1110, 1131. Evidence 
must show that the Veteran currently has the disability for 
which benefits are being claimed. The evidence in this case 
does not indicate a current diagnosis of PTSD, and denial of 
the claim is warranted on the basis that there is no current 
disability, i.e., there is no PTSD. With the absence of a 
current diagnosis, the evidence cannot establish a causal 
connection between the claimed disability and service. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Although the Veteran had a prior diagnosis of PTSD that 
related his disorder to his claimed in-service stressors, the 
diagnosis was based on the examiner's subjective belief of 
the Veteran's claimed stressors. The opinion of a mental 
health  professional, based on a post-service examination of 
the Veteran, cannot be used to establish an in-service 
stressor for PTSD service connection purposes. See Cohen, 10 
Vet. App. at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 
395-396  (1996)). It is well-settled law that the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber  happens to be a medical professional. See 
Leshore v. Brown, 8  Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229,  233 (1993).  The Veteran's lay 
testimony regarding the claimed stressors cannot alone be 
accepted as conclusive evidence as to the actual existence of 
any of the claimed stressors.

Further, there is no evidence of continuity of 
symptomatology. The first claim of  a psychiatric disorder 
associated with the Veteran's file is dated in 1996, 
approximately 18 years after the Veteran's separation from 
service.  This gap in evidence constitutes negative evidence 
that tends to disprove the Veteran's claim that the Veteran 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.  
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of a psychiatric 
disorder within the first post-service year.  

Accordingly, the preponderance of the Veteran is against the 
Veteran's claim. As the evidence of record is against the 
claim, the benefit of the doubt rule does not apply. Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1991). 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD) 
and schizophrenia is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


